El Juez Peesidente Se. Quiñones,
emitió la opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por Don Francisco Oliveras Parodi como liquidador de “Morales y Ca.” contra nota del Registrador de la Propiedad de Arecibo, denegatoria de admisión de depósito y otras operaciones para redención de una finca rematada en pública subasta por Don Alberto Gandía Córdova.
Resultando: Que rematada en pública subasta por Don Alberto Candía Córdova una finca rústica de 64 cuerdas de terreno, radicada en el barrio de Hato Viejo, del término municipal de Areci.bo, que había sido embargada á Don Tomás Morales por el colector de rentas internas de Manatí, para el pago de contribuciones atrasadas, é inscrita dicha finca en el Registro de la Propiedad de aquel partido á favor del comprador Don Alberto Candía Córdova por haber ven-cido el término de 90 días que, con arreglo al artículo 348 del Código Político, tenía el deudor para redimir la finca rema-tada, se presentó en tal estado al Registrador de la Propiedad de Arecibo, Don Francisco Oliveras Parodi, como liquidador de “Morales y Ca.,” dueños que decían ser de la finca de que se trata, por compra á su dueño anterior Don Tomás Morales, según escritura pública no inscrita, con la pretensión de que se le expidiese certificado de redención de la expresada pro-piedad, previa la consignación en el registro de la cantidad pagada por el comprador con sus intereses y las costas, á tenor del derecho que decía concederle la Ley de 14 de marzo último, á lo que se negó el registrador, después de consultar el caso con el Honorable Attorney General, por los motivos que expresa la siguiente nota:
“De conformidad con la opinión del Honorable Attorney Genera! de Puerto Rico consignada en la precedente carta oficial, no há lugar *108á admitir la consignación de las cantidades ofrecidas por 'Don Francisco Oliveras, en nombre de la sociedad Morales y Ca., ni á practicar operación alguna en este registro con relación á la finca rematada en subasta pública y registrada á favor de Don Julio Gandía Córdova, por no haberse presentado el certificado debidamente autorizado ó una or-den del tribunal competente, según se expresa en la citada carta ofi-cial. — Arecibo, abril 25, 1907.”
Resultando: Que contra esta resolución del registrador lia interpuesto en tiempo Don Francisco Oliveras Parodi el pre-sente recurso gubernativo para la resolución de este tribunal que estime más justa.
Considerando: Que habiendo quedado irrevocable la ven-ta beclia á favor de Don Alberto Gandía Córdova por haber transcurrido los 90 días que fijaba el artículo 348 del Códi-go Político como término para verificar la redención, por cu-yo motivo fué inscrito el certificado de venta en favor del re-matista y después en favor de su cesionario Don Julio Gan-día Córdova, á tenor de lo prescrito por el artículo 351 del mis-mo Código Político, las prescripciones- de la nueva Ley de 14 de marzo último por la que se enmendó el artículo 348 del ci-tado Código Político y se establece en la sección 12 de la mis-ma/‘que el dueño de cualesquiera bienes inmuebles, que se hu-bieren vendido hasta ahora ó que en lo sucesivo se vendieren para el pago de contribuciones, sus herederos ó cesionarios, ó cualquiera persona que tuviere algún derecho ó intereses en los mismos, podrá redimirlos dentro de los tiento ochenta días de la emisión del certificado de compra, pagando al comprador, herederos ó cesionarios, la cantidad total del valor de la com-pra, con intereses anual á razón de doce por ciento, junto con todas las costas devengadas y contribuciones vencidas,” no pueden tener efecto retroactivo para privar al comprador Don Alberto Gandía Córdova y sus sucesores de sus derechos adquiridos al amparo de la legislación anterior, con arreglo á los principios universales que rigen en la materia y que han sido reconocidos por el artículo 3o. del vigente Código Civil.
*109Considerando: Que en este concepto, el recurrente Don Francisco Oliveras Parodi, que funda su derecho en la citada Ley de 14 de marzo último para pretender redimir la finca adquirida ya irrevocablemente por los hermanos Gandía Cor-dova, no puede ejercitar contra éstos acción alguna para obli-garlos á recibir el precio del remate con sus intereses y las cos-tas, á menos que á ello se presten voluntariamente ó que á ello fueran compelidos por un decreto ó sentencia dictados por un juez ó tribunal competente.
Vistas las disposiciones legales citadas.
Se confirma la nota del Registrador de la Propiedad de Arecibo que declaró no haber lugar á admitir la .consignación y lo demás pretendido por Don Francisco Oliveras Parodi, como liquidador de “Morales y Ca.,” y con devolución de los documentos presentados, remítase al Registrador copia cer-' tificada de la presente resolución para su conocimiento y de-más efectos que procedan con arreglo á derecho.

Confirmada.

Jueces concurrentes: Sres. Hernández, Figueras, MacLeary y Wolf.